Exhibit 10.3

ZYGO CORPORATION

STOCK OPTION AGREEMENT

AGREEMENT, made as of the 18th day of January, 2010, by and between Zygo
Corporation, a Delaware corporation (the “Company”), and Dr. CHRIS L.
KOLIOPOULOS (the “Optionee”).

W I T N E S S E T H:

WHEREAS, as an inducement to Optionee’s agreement to become President and Chief
Executive Officer of the Company, the Company desires to grant to the Optionee,
and the Optionee desires to accept, an option to purchase shares of common
stock, $.10 par value, of the Company (the “Common Stock”) upon the terms and
conditions set forth in this Agreement.

NOW, THEREFORE, the parties hereto agree as follows:

1.          The Company hereby grants to the Optionee an option to purchase
250,000 shares of Common Stock at an exercise price per share of $10.83. This
option is not intended to be treated as an “incentive stock option” within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended.

2.          Notwithstanding anything to the contrary contained herein, unless
sooner terminated, this option shall expire if and to the extent it is not
exercised within ten years from the date hereof.

3.          Subject to the provisions hereof and Optionee’s Executive Employment
Agreement dated January 18, 2010 (the “Employment Agreement”), this option shall
become exercisable in accordance with the following schedule based upon the
period of the Optionee’s continuous employment or other service with the Company
or any one or more of its subsidiaries, affiliates or associated entities
(collectively with the Company, the “Company Group”) following the date hereof:

     

 

 

 

 

 

Period of
Continuous
Service

 

Incremental
Percentage
Exercisable

 

Cumulative
Percentage
Exercisable

Less than 1 year

 

 

 

0

%

 

 

 

 

0

%

 

1 year

 

 

 

25

%

 

 

 

 

25

%

 

2 years

 

 

 

25

%

 

 

 

 

50

%

 

3 years

 

 

 

25

%

 

 

 

 

75

%

 

4 years or more

 

 

 

25

%

 

 

 

 

100

%

 

     

4.          This option may be exercised by written notice to the Company
stating the number of full shares with respect to which it is being exercised,
and accompanied by payment of the exercise price for the number of shares so
purchased and payment or arrangement for payment of any federal, state or local
income or other taxes incurred by reason of the exercise and required to be
withheld by the Company. The exercise price shall be payable by cash or check
or, if the Committee in its sole and absolute

 

 

- 1 -

 


--------------------------------------------------------------------------------



 

discretion so permits, payment may also be made in whole or in part (a) by means
of any cashless exercise procedure approved by the Committee, if the Common
Stock is publicly traded, (b) in the form of unrestricted shares of Common Stock
which, (i) in the case of shares acquired upon exercise of an option, have been
owned by the Optionee for more than six (6) months on the date of surrender, and
(ii) have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the shares of Common Stock as to which such option shall be
exercised, (c) in any other form of consideration approved by the Committee and
permitted by applicable law, or (d) in any combination of the foregoing.

5.          Upon a termination of the Optionee’s employment or other service
with the Company Group for any reason other than a termination by the Company
Group for Cause (as defined in the Employment Agreement), then (a) that portion
of this option, if any, which is not then exercisable shall terminate, and (b)
unless sooner terminated under the terms hereof, that portion of this option, if
any, which is then exercisable shall remain exercisable for the ninety (90) day
period commencing on the date of such termination and, to the extent not
exercised during such period, shall thereupon terminate. If, pursuant to the
Employment Agreement, the Optionee’s employment is terminated for any reason
other than by the Company for Cause or by the Optionee without Good Reason (as
defined in the Employment Agreement), Optionee shall become fully vested in the
option. If Optionee’s employment is terminated by the Company for Cause (or if
such termination occurs at a time when grounds for a termination for Cause
exist), this option (whether or not otherwise exercisable) shall thereupon
terminate and cease to be exercisable.

6.          The Company’s obligation to sell and deliver shares upon the
exercise of this option is subject to such compliance with federal and state
laws, rules and regulations applying to the authorization, issuance or sale of
securities as the Committee deems necessary or advisable. The Company shall be
entitled to postpone the time of delivery of certificates for shares of its
Common Stock for such additional time as the Company shall deem necessary or
desirable to enable it to (a) file a registration statement under the Securities
Act of 1933, as amended, with respect to the shares of Common Stock which may be
purchased under this option, or (b) comply with the listing requirements of any
securities exchange upon which the Common Stock may be listed.

7.          This option is not assignable or transferable except upon the
Optionee’s death to a beneficiary designated by the Optionee in a manner
acceptable to the Committee or, in the absence of a surviving designated
beneficiary, pursuant to the Optionee’s will or by the laws of descent and
distribution. This option is exercisable during the Optionee’s lifetime only by
the Optionee. In the event of any attempt by the Optionee to alienate, assign,
pledge, hypothecate or otherwise dispose of this option or any right hereunder,
except as provided for herein, or in the event of any levy of any attachment,
execution or similar process upon the rights or interests hereby conferred, the
Company may terminate this option by notice to the Optionee and it shall
thereupon become null and void.

8.          Nothing contained in this Agreement shall confer upon the Optionee
any right with respect to the continuation of the Optionee’s employment or other
service with

 

 

- 2 -

 


--------------------------------------------------------------------------------



 

any one or more of the Company Group or interfere in any way with the right of
the Company Group at any time to terminate such employment or other service or
to increase or decrease, or otherwise adjust, the other terms and conditions of
the Optionee’s employment or other service with the Company Group.

9.          Neither the Optionee nor any person entitled to exercise the
Optionee’s rights in the event of death shall have any of the rights of a
stockholder with respect to the shares subject to this option, except to the
extent that certificates for such shares shall have been issued upon the
exercise of this option as provided for herein.

10.        This option is intended to be an inducement grant under NASDAQ
Listing Rule 5635(c)(4) and is not intended to be granted pursuant to the
Company’s Equity Incentive Plan, as amended (the “Plan”). Notwithstanding the
preceding sentence, this option will be governed by the terms and conditions of
the Plan, including, without limitation, the provisions of Section 11 of the
Plan, as if the option had been granted pursuant to the Plan. The Optionee
agrees to be bound by the terms and conditions of this Agreement and the Plan (a
copy of which the Optionee acknowledges receipt of) and any future amendments to
the Plan which do not adversely affect the Optionee’s rights hereunder. The
provisions of the Plan are hereby incorporated by reference and shall govern if
and to the extent that there are inconsistencies between the provisions of the
Plan and this Agreement. In the event that any controversy shall arise with
respect to the nature, scope or extent of any one or more rights conferred by
this Agreement, the determination of the Committee of the rights of the Optionee
shall be final, binding and conclusive upon the Optionee and any other person
who shall assert any right based upon this Agreement.

11.        This Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware, without regard to its principles of conflicts
of law. This Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors and permitted assigns. This
Agreement constitutes the entire agreement between the parties with respect to
the subject matter hereof and may not be modified, other than as provided in the
Plan, except by written instrument executed by the parties.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

- 3 -

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

ZYGO CORPORATION

By: /s/ BRUCE W. WORSTER                

Name: Bruce W. Worster

Title: Chair, Board of Directors

 

            /s/ CHRIS KOLIOPOULOS          

Dr. Chris L. Koliopoulos

 

 

 

Signature Page – Dr. Koliopoulos Option Agreement

 

 

 


--------------------------------------------------------------------------------